                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

MIKE REDFORD,                     )
                                  )
                                  )
                Petitioner,       )
                                  )
           v.                     )               CIVIL ACTION NO. 5:19-CV-114 (MTT)
                                  )
SUPREME COURT OF GEORGIA, et al., )
                                  )
                                  )
                Respondents.      )
 __________________               )

                                          ORDER

       United States Magistrate Judge Charles H. Weigle recommends denying

Petitioner Mike Redford’s petition for writ of habeas corpus for failure to follow the

Court’s order to file an appropriate 28 U.S.C. § 2254 form. See generally Doc. 9.

Redford has objected. Doc. 10. Pursuant to 28 U.S.C. § 636(b)(1), the Court has

reviewed the Recommendation de novo.

       On March 26, 2019, Petitioner Mike Redford filed a pleading on a 28 U.S.C. §

2254 form. Doc. 1. On April 12, Redford moved to proceed in forma pauperis. Doc. 3.

On May 2, Redford moved to convert the § 2254 petition to a 42 U.S.C. § 1983

complaint. Doc. 4. On May 24, he paid the $5.00 habeas corpus filing fee. On June

11, the Magistrate Judge ordered him to recast his complaint within 21 days and

directed the Clerk to forward him a § 1983 complaint form and a § 2254 petition. Doc.

5. On July 12, instead of following the Magistrate Judge’s order, Redford moved for

immediate release from custody. Doc. 6. On July 31, the Magistrate Judge ordered

him to show cause within 21 days why he failed to follow the Court’s previous order.

Doc. 7. On August 19, Redford filed a 22-page handwritten response addressing the
validity of his incarceration and the Respondents’ duties and silence. Doc. 8. The

response did not include a recast complaint or a habeas corpus petition on either

provided form as ordered by the Magistrate Judge. Id. The response also did not

explain why this action should not be dismissed for failing to comply with the Court’s

previous order. Id. On October 5, the Magistrate Judge recommended denying

Redford’s petition for failing to use the proper form as ordered. Doc. 9.

        Redford has now filed an objection and has moved to recast his complaint.

Docs. 10; 11. Redford states that the Recommendation is “well taken,” alludes to a

“gap in the communication” due to “intercept of mails,” and moves to recast his petition.

Doc. 10. 1 He does not explain why he failed to properly respond to the Magistrate

Judge’s previous orders. Id.

        Redford has also filed a separate motion to recast his petition, filed the correct §

2254 form, and filed a separate document outlining additional claims to his recast

petition. Docs. 11; 11-1. It appears Redford seeks to proceed with a habeas corpus

petition and has abandoned any § 1983 claims he may have. Because Redford has

had multiple opportunities to file a proper petition, that motion (Doc. 11) is DENIED.

        Even if the Court were to review the recast petition, it is entirely deficient. First,

in the space provided to name the “Respondent (authorized person having custody of

petitioner),” Redford wrote “Supreme Court of Georgia.”2 Doc. 11-1 at 1. Second,

Redford indicates he is incarcerated pursuant to a state court judgment and that he is

challenging the legality of that judgment. See generally Doc. 11-1. However, Redford


1 Redford’s objection is identical to his objection in Redford v. State Bar of Georgia, ECF No. 5:19-cv-155-

TES-CHW, Dkt. No. 10.

2 “While Petitioner’s failure to name the proper respondent alone is not grounds for dismissal, it is
indicative of his continued failure to follow instructions.” Redford v. State Bar of Georgia, ECF No. 5:19-
cv-155-TES-CHW, Dkt. No. 14 at 4.


                                                         -2-
has not provided any information about that judgment, such as the court that entered

the conviction or the date, despite instructions to do so. Id. Third, Redford has failed to

provide any information regarding how he attempted to challenge his conviction in state

courts and has thus failed to include the necessary information regarding exhaustion of

his claims. Id. The Court cannot determine whether or how the petition should proceed

without that information required by the instructions on the petition form.

        Finally, rather than identifying the court that entered his judgment of conviction as

required by the form, Redford simply states: “Habeas corpus extradition challenge

illegal custody for out-of-state abduction notwithstanding conviction.” Id. The recast

petition contains but one fact, as the majority of Redford’s answers to the questions on

the petition are simply “N/A.” 3 See generally Doc. 11-1. When he does write something

other than “N/A,” he frequently mentions the “Criminal Extradition Act,” even though the

questions instruct him to “not argue or cite law. Just state the specific facts that support

your claim.” 4 Id. at 5, 7, 8, 15. The only fact he provides is that he “was abducted from

Pennsylvania to Georgia without criminal interstate extradition procedure.” Id. at 5.

However, he does not state what procedures were not followed, 5 and he does not

include a clear and concise statement of facts explaining what actually happened or

why he believes that he is entitled to relief against the Respondents based on any

events that may have occurred. While a habeas corpus proceeding may be an


3Redford’s answers to the questions on the recast petition are nearly identical to those on the original
petition. Compare Doc. 1 with Doc. 11-1.
4 This appears to be a common practice of the Petitioner in his similar habeas cases in this Court and

others that were not dismissed on the merits―one of the causes for dismissal being that the Petitioner
failed to provide sufficient facts, as is the case here. See, e.g., Dkt. Nos. 5:19-cv-279-MTT; 1:19-cv-70-
LAG; 5:19-cv-98-TES.

5 The Extradition Clause of the Constitution, Art. IV, § 2, cl. 2, and 18 U.S.C. § 3182 provide the rights for
a criminal defendant in a state proceeding: (1) the right to a pre-extradition habeas corpus hearing; and
(2) the right to be turned over to government agents, not a private extradition company. O.C.G.A. § 17-
13-27 provides the right to have a governor’s warrant issued for his arrest.

                                                          -3-
appropriate way to challenge his extradition, the Court cannot grant habeas relief on the

sole fact Redford provided. See Afanasjev v. Hurlburt, 418 F.3d 1159, 1162 (11th Cir.

2005).

         Redford has now had numerous opportunities to file a proper petition. Due to his

failure to follow the Court’s orders, the Recommendation (Doc. 9) is ADOPTED.

Accordingly, Redford’s petition for a writ of habeas corpus (Docs. 1; 11) is DISMISSED

without prejudice, his motion for immediate release (Doc. 6) is DENIED, and his

motion to recast his complaint (Doc. 11) is DENIED.

                              CERTIFICATE OF APPEALABILITY

         Redford has also moved for leave to appeal in forma pauperis. Doc. 17. Before

filing that motion, he filed what he styled as a notice of appeal. Doc. 14. It is not,

however, a notice that he is appealing any order in this case. Rather, it is a notice of

appeal in another case, Redford v. State Bar of Georgia, ECF No. 5:19-cv-155-TES-

CHW. Compare id. with Redford v. State Bar of Georgia, ECF No. 5:19-cv-155-TES-

CHW, Doc. 16. The notice of appeal was filed in that case, this case, and four other

cases because, for some reason, Redford put the case number for all six cases in the

caption of his notice. See Doc 14; Redford v. State Bar of Georgia, ECF No. 5:19-cv-

155-TES-CHW, Doc. 16; Redford v. U.S. Dist. Ct. N. Dist. of Ga., ECF No. 5:19-cv-279-

MTT-MSH, Doc. 9; Redford v. U.S. Dist. Ct. for the N. Dist. of Ga., ECF No. 5:19-cv-98-

TES-CHW (not docketed); Redford v. Smith, ECF No. 1:19-cv-3881-MLB (not

docketed); Exeltis USA, Inc. v. First Databank, Inc., ECF No. 1:19-cv-338-MHC (not

docketed; Petitioner not a party). Even had the Petitioner attempted to appeal an order

in this case, his notice would be premature and would not divest the Court of

jurisdiction. See United States v. Curry, 760 F.2d 1079, 1080 (11th Cir. 1985).



                                                -4-
       A petitioner seeking to appeal a district court’s final order denying his petition for

writ of habeas corpus has no absolute entitlement to appeal and must obtain a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). Rule 11(a) of the Rules

Governing 28 U.S.C. § 2254 Cases in the United States District Courts provides that

“[t]he district court must issue or deny a [COA] when it enters a final order adverse to

the applicant,” and if a COA is issued, “the court must state the specific issue or issues

that satisfy the showing required by 28 U.S.C. § 2253(c)(2).”

       Pursuant to § 2253(c)(2), a COA may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” This requires a

demonstration that “jurists of reason could disagree with the district court’s resolution of

[a petitioner’s] constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003). When the Court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, as in this case, a petitioner must

show that “jurists of reason would find it debatable whether the district court was correct

in its procedural ruling;” and (2) “jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). The Petitioner has not made these showings. Furthermore,

it appears the Petitioner is simply providing notice that he appealed another case in this

Court, Redford v. State Bar of Georgia, ECF No. 5:19-cv-155-TES-CHW. Doc. 14 (see

case caption). Therefore, the Petitioner is DENIED a COA. Additionally, because there

are no non-frivolous issues to raise on appeal, an appeal would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3). Accordingly, Redford’s motion to proceed IFP on

appeal (Doc. 17) is DENIED.



                                                 -5-
SO ORDERED, this 5th day of February, 2020.

                                     S/ Marc T. Treadwell
                                     MARC T. TREADWELL, JUDGE
                                     UNITED STATES DISTRICT COURT




                                   -6-
